84298: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-25319: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84298


Short Caption:IN RE: PARENTAL RIGHTS AS TO A.I.B., D.M.X.A.Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - J333952Classification:Civil Appeal - Family Law - Parental Termination


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantTheresa Chinez D.Abira Grigsby
							(The Grigsby Law Group)
						


RespondentA. I. B.Mona Kaveh
							(Legal Aid Center of Southern Nevada, Inc.)
						


RespondentClark County Department of Family ServicesSabrina L. Clymer
							(Clark County District Attorney/Juvenile Division)
						Steven B. Wolfson
							(Clark County District Attorney)
						


RespondentD. M.X. A.Mona Kaveh
							(Legal Aid Center of Southern Nevada, Inc.)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


09/06/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


02/28/2022Filing FeeFiling Fee due for Appeal. (SC)


02/28/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SEALED) (SC)


02/28/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee/Proper Person. No action will be taken on this matter until filing fee is paid. Due Date: 14 days. (SC)


03/24/2022Order/ProceduralFiled Order. It appears a motion to proceed in forma pauperis was filed in the district court on March 11, 2022.  It further appears the district court has not yet resolved the motion. District court order due: 30 days. (SC)


04/11/2022Notice of Appeal DocumentsFiled (SEALED) Copy of Order Appointing Counsel and Granting Application to Proceed In Forma Pauperis. (SC)


04/15/2022Order/ProceduralFiled Order Waiving Filing Fee.  (SC)


04/15/2022Notice/OutgoingIssued Notice Regarding Deadlines/Parental Termination with Counsel. Docketing Statement mailed to appellant's counsel. (SC)


05/02/2022Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's request for transcripts due: May 13, 2022. (SC)


05/06/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Docketing Statement due:  May 20, 2022.  (SC)22-14566




05/12/2022Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 3/16/21, 3/23/21 and 4/20/21.  To Court Reporter: Rachel Chaisson. (SC)22-15158




05/20/2022Docketing StatementFiled Appellant's Civil Docketing Statement. (SC)


05/23/2022Order/ProceduralFiled Order to Show Cause.  Appellant's Response due:  30 days.  Respondents may file any reply within 14 days of service of appellant's response.  Briefing of this appeal is suspended pending further order of this court.  (SC)


06/22/2022MotionFiled Appellant's Response to Order to Show Cause. (SC)


07/06/2022MotionFiled Respondents' Motion to Seal Exhibits 1-4 of Reply to Response to Order to Show Cause. (SC)


07/06/2022MotionFiled Respondents' Reply to Response to Order to Show Cause. (SC)


07/07/2022MotionFiled Respondent's (Clark County Department of Family Services) Motion to Extend Time To File Reply. (SC)


07/13/2022MotionFiled Respondent's Reply to Response To Order To Show Cause. (SC)


08/12/2022Order/DispositionalFiled Order Dismissing Appeal.  "ORDERS this appeal DISMISSED."  fn1[The clerk shall file the exhibits received on July 11, 2022, under seal.]  fn2[CCDFS's untimely motion for an extension of time to file a reply is granted.  NRAP 26(b)(1)(B).   The reply was filed on July 13, 2022.]  NNP22-AS/EC/KP  (SC)22-25319




08/12/2022ExhibitFiled Respondents' (SEALED) Exhibits 1-4 of Reply to Response to Order to Show Cause.  (FILED PER ORDER 8/12/22).  (SC)



Combined Case View